Citation Nr: 0424695	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-18 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.	Entitlement to service connection for disc space 
narrowing of the lumbar spine.

2.	Entitlement to service connection for major depression.

3.	Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.

4.	Entitlement to service connection for skin rash, claimed 
as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1992, with service in Southwest Asia during the 
Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2002 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a statement of the case furnished in 
October 2002 listed four issues but that, on VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in October 
2002, the veteran stated that he was appealing only the issue 
of entitlement to service connection for major depression.  
However, upon inquiry by the RO, the veteran's representative 
stated in December 2002 that the veteran was perfecting an 
appeal on all four issues listed in the statement of the 
case.  Therefore, the Board finds that the issues on appeal 
are as stated on the first page of this decision.


FINDINGS OF FACT

1.	VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was 
responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims decided herein.

2.	There is no competent medical evidence relating current 
disc space narrowing of the lumbar spine to a claimed 
injury in service.

3.	The veteran does not have a current memory loss 
disorder.

4.	The veteran's major depression is not related to his 
active service.

5.	The veteran's skin rash, which has been diagnosed as 
contact dermatitis and heat rash, is not related to his 
active service.


CONCLUSIONS OF LAW

1.	Disc space narrowing of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.	Major depression was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.	Memory loss, claimed as due to undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

4.	Skin rash, claimed as due to undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

A. Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.    

A VCAA notice letter in June 2001, prior to the RO decision 
on appeal, notified the veteran of the elements of a 
successful service connection claim, that VA had requested 
his service medical records, and that medical evidence was 
needed from him showing current treatment for his claimed 
disabilities.  The June 2001 letter notified the veteran that 
VA would help him to get such things as medical records and 
employment records but that it was still his responsibility 
to make sure that such records were received by VA.  The 
veteran was then provided with contact information if had 
questions or needed assistance.  In addition, the October 
2002 statement of the case set forth 38 C.F.R. § 3.303, 
principles relating to service connection, and 38 C.F.R. 
§ 3.317, compensation for certain disabilities due to 
undiagnosed illness.  

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini.  Although the RO did not explicitly request that 
the veteran provide any evidence in his possession he thought 
was relevant to his claims, it did, as noted above, advise 
him that it was his ultimate responsibility to support his 
claim with appropriate evidence such that any deficiency in 
the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

B. Duty to Assist

The RO obtained the veteran's service medical records and 
post-service VA treatment records.  In October 1999, the RO 
afforded the veteran a VA general medical examination and, in 
February 2000, the RO afforded the veteran a VA psychiatric 
examination to determine whether he had current disabilities, 
and, if so, the likely time of onset of such disabilities.  
In October 2001, the veteran stated that his post-service 
treatment had been at a VA facility.  The veteran and his 
representative have not identified any additional evidence as 
relevant to issues on appeal.  As such, VA has fulfilled the 
duty to assist and the veteran's case is ready for appellate 
review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for disease which 
is diagnosed after discharge from military service, when all 
of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that VA 
shall pay compensation to a Persian Gulf War veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms).  To qualify, the 
disability must become manifest to a degree of 10 percent or 
more prior to December 31, 2006, and the disability cannot 
otherwise be attributable to any known clinical diagnosis.  
"Objective indications" include both objective evidence 
perceptible to an examining physician and other nonmedical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).   To be "chronic" a disability 
must have existed for six months or more or have exhibited 
intermittent episodes of improvement and worsening over a 
six-month period.  Id.



Factual Background and Analysis

A. Disc Space Narrowing, Lumbar Spine

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of a disorder or 
abnormality of the lumbar spine.  In a report of medical 
history for separation in November 1992, the veteran denied 
having or having had recurrent back pain.  At an examination 
for separation in November 1992, the veteran's spine was 
evaluated as normal.  In his original compensation claim, 
received in April 1994, the veteran made no mention of his 
back or spine.

A September 1999 VA medical certificated noted that the 
veteran complained of having had back pain for 2 years.  At a 
VA primary care clinic in October 1999, the veteran 
complained of sharp, intermittent lower back pain that was 
worse with lifting, even with a back brace, and which he 
attributed to an injury in military service.  On examination, 
his mid-lower back was slightly tender to percussion.  He had 
increased muscular tension.  Straight leg raising and bent 
knee raise were negative.  There was no numbness or tingling.  
The pertinent impression was chronic back pain, likely from 
strain secondary to work with lifting.

At a VA physical therapy service in November 1999, the 
veteran stated that in service he fell off a tank.  He stated 
that he did not have any pain right away but he had back pain 
later.  The physical therapist found that the veteran 
appeared to experience low back pain due to poor body 
mechanics and muscle length and strength imbalances.

In December 1999, a "buddy statement" was received from a 
man who stated that he had served with the veteran in Germany 
and Iraq.  He stated that, in February 1991, the veteran was 
brushing his teeth on top of a tank "when he fell to the 
ground resulting a back and neck injury."  He also stated, 
"We spearheaded the attack into Iraq.  The first unit 
there."

VA X-rays of the veteran's lumbosacral spine in December 1999 
showed a suggestion of slightly reduced L5-S1 disc space and 
spondylolysis on the right at the L-5 level.  A history of 
low back pain since 1993 and of a motor vehicle accident in 
1995 was noted.

At a VA general medical examination in December 1999, the 
veteran gave a history of injuring his back in service when 
he fell off a tank onto a camouflage tent.  He stated that he 
really noticed back problems in 1993 after playing 
basketball.  He also indicated that he had been in a motor 
vehicle accident approximately 4 years earlier after which he 
saw a chiropractor for low back pain.  On examination, 
flexion of the lumbar spine was to 95 degrees, backward 
extension was to 35 degrees, lateral flexion was to 40 
degrees, bilaterally, and rotation was to 35 degrees, 
bilaterally.  The examiner reported that range of motion was 
full, and there was no evidence of functional loss secondary 
to movements.  The examiner stated that the X-ray findings of 
disc space narrowing and spondylolysis were most likely 
secondary to developmental/congenital conditions and the 
history of a motor vehicle accident in 1996 for which the 
veteran received treatment.  

At a VA general medicine clinic in April 2002, the veteran 
had no complaints.  He had a history of lumbago, and his back 
pain was currently well controlled.

Upon consideration of the evidence of record, the Board first 
notes that in his report of history for separation in 
November 1992 the veteran denied having recurrent back pain, 
and he has stated that his back pain started in 1993 (after 
his separation from active service) after he played 
basketball.  The Board also notes that the veteran sustained 
an intercurrent back injury in a post-service motor vehicle 
accident.  Although his service medical records are silent, 
the buddy statement which the veteran submitted tends to show 
that he had a back injury in February 1991.  He did not, 
however, subsequently complain to service department medical 
personnel about any back pain.  A VA primary care clinic 
physician who saw the veteran in October 1999 related his 
back pain to post-service work involving lifting, and the VA 
examiner in December 1999 found that the veteran's lumbar 
disc space narrowing and spondylolysis are most likely 
related to developmental/congenital conditions and the post-
service motor vehicle accident.  There is no competent 
medical evidence relating a current lumbar spine disability 
to the claimed injury in service in February 1991.  As a 
layman, the veteran is competent to describe his symptoms but 
he is not qualified to offer an opinion on questions of 
medical diagnosis or medical causation.  See 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board concludes that the preponderance of the 
credible evidence of record is against the claim for service 
connection for disc space narrowing of the lumbar spine.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

B. Depression/ Memory Loss

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of a psychiatric 
disorder.  In a report of medical history for separation in 
November 1992, the veteran denied having or having had memory 
loss or amnesia or depression or excessive worry.  At an 
examination for separation in November 1992, the veteran was 
evaluated as psychiatrically normal.  In his original 
compensation claim, received in April 1994, the veteran made 
no mention of his psychiatric status.

At the VA general medical examination in December 1999, the 
veteran complained of memory loss and stated that sometimes 
he had difficulty with telephone numbers and birth dates.  On 
examination, the veteran appeared to have normal cognitive 
function.  He was able to recall dates and events clearly and 
in short order.  He did not show any signs of mental or 
memory deficits.  His short and long term recall and 
recollection of events was intact.  The pertinent diagnosis 
was no evidence of recent or long term memory deficits.

At a VA psychiatric examination in February 2000, the veteran 
stated that in 1994 he started for getting things and would 
get depressed out of the clear blue.  He had been fired from 
jobs for missing work.  On mental status examination, the 
veteran had a flat affect with very slow responses.  He 
stated that his top 3 symptoms were lack of concentration, no 
energy, and lack of interest.  He was not suicidal but stated 
that he had an "I don't care" attitude.  The diagnosis on 
Axis I was major depression, not service-connected.

At a VA primary care clinic in January 2001, on depression 
screening, the veteran reported no feelings of depression or 
hopelessness.  In September 2002, the veteran complained of a 
one-year history of depression.  He denied that any special 
event had triggered his depression.  He was greatly 
frustrated by his inability to find steady employment for 4 
years.  He felt a sense of worthlessness in that his aunt 
took care of him and he was unable to provide child support 
for his 2 children.

As there is no competent medical evidence that the veteran 
currently has a memory loss disorder, the Board finds that 
there is no basis to allow service connection for memory loss 
on a direct basis or as a disability due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003); Rabideau, supra.

Because there is no competent medical evidence that the 
veteran's major depression had onset during his active 
service or is otherwise related to service, entitlement to 
service connection for such disorder is likewise not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

C. Skin Rash

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of a disorder or 
abnormality of the skin.  In a report of medical history for 
separation in November 1992, the veteran denied having or 
having had skin disease.  At an examination for separation in 
November 1992, the veteran's skin was evaluated as normal.  
In his original compensation claim, received in April 1994, 
the veteran made no mention of his skin.

A VA medical certificate in June 1995 noted that the veteran 
had papular lesions on the dorsum of his right arm.  The 
assessment was contact dermatitis.  It was also noted that 
the veteran had a recurrence of genital herpes since January 
1994.

At a VA outpatient clinic in August 1995, findings included a 
maculo-papular rash on the flexor surface of both upper 
extremities.  The assessment was contact dermatitis.  

At the VA general medical examination in December 1999, the 
veteran complained of a skin rash which would come and go.  
He described the rash as "little bitty bumps" on his arms 
and legs.  He stated that he first noticed the rash in 1993.  
He indicated that he wore a chemical suit in service and had 
some residual charcoal powder from the suit, but he denied 
having any rash from the chemical suit.  Hydrocortisone cream 
seemed to alleviate his skin problem.  It was noted that 
after service in 1993 the veteran was treated for body lice.  
On examination, there was no evidence of any rashes over the 
forearms or thighs, and there was no evidence of scarring or 
any residuals of a skin rash.  The pertinent diagnosis was 
skin rash, no evidence of rash on examination, most likely an 
occasional outbreak of heat rash.

As the veteran's post-service skin rash has been diagnosed as 
contact dermatitis and heat rash, which are known clinical 
diagnoses, the Board finds that there is no basis to allow 
service connection for skin rash as due to an undiagnosed 
illness.  With regard to the claim for direct service 
connection, the Board first notes that in his report of 
medical history for separation in November 1992, the veteran 
denied having any skin disease, and he has stated that his 
skin rash appeared in 1993 after his separation from service.  
There is no medical finding or opinion relating any current 
skin disorder to any incident or manifestation during the 
veteran's active service.  As a layman, the veteran is 
competent to describe his symptoms but he is not qualified to 
offer an opinion on questions of medical diagnosis or medical 
causation.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
concludes that the preponderance of the credible evidence of 
record is against the claim for service connection for skin 
rash.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b). 




ORDER

Service connection for disc space narrowing of the lumbar 
spine is denied.

Service connection for major depression is denied.

Service connection for memory loss, claimed as due to 
undiagnosed illness, is denied.

Service connection for skin rash, claimed as due to 
undiagnosed illness, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



